FILED
                            NOT FOR PUBLICATION
                                                                             JUN 10 2016
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50399

               Plaintiff - Appellee,             D.C. No. 2:11-cr-01075-SJO-2

 v.
                                                 MEMORANDUM*
LIANNA OVSEPIAN, a.k.a. Lili,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                              Submitted June 8, 2016**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Lianna Ovsepian appeals from the district court’s judgment and challenges

her guilty-plea conviction and 96-month sentence for conspiracy to commit health

care fraud, in violation of 18 U.S.C. § 1349, and her guilty-plea conviction and

concurrent 60-month sentence for conspiracy to possess at least five identification

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
documents and authentication features, in violation of 18 U.S.C. § 1028(f).

Pursuant to Anders v. California, 386 U.S. 738 (1967), Ovsepian’s counsel has

filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Ovsepian the opportunity to file

a pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Ovsepian waived her right to appeal her conviction, with the exception of an

appeal based on a claim that her plea was involuntary. She also waived the right to

appeal her sentence, although she retained the right to appeal some conditions of

supervised release and retained the right to appeal the restitution order. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable grounds for relief regarding the voluntariness of the

guilty pleas, the terms and conditions of supervised release, or the restitution order.

We therefore affirm as to those issues. We dismiss the remainder of the appeal in

light of the valid appeal waiver. See United States v. Watson, 582 F.3d 974, 986-

88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2